     Case 2:03-cr-80139-RHC ECF No. 107 filed 07/07/20         PageID.561      Page 1 of 3



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                       Case No. 03-80139

CHRISTOPHER BENSON,

     Defendant.
__________________________________/

     OPINION AND ORDER TRANSFERRING DEFENDANT’S MOTION TO VACATE
                     SENTENCE TO THE SIXTH CIRCUIT

         Defendant Christopher Benson was found guilty by a jury on June 16, 2003 of

being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), possession with intent to

distribute cocaine, 21 U.S.C. § 841(a)(1), and possession of a firearm in furtherance of

a drug trafficking crime, 18 U.S.C. § 924(c). (ECF No. 17, PageID.20.) On February 11,

2004, the court sentenced Defendant to a total of 360 months imprisonment with three

years of supervised release to follow. (ECF No. 31, PageID142-43.) Following an

appeal, Defendant filed a motion to vacate sentence under 28 U.S.C. § 2255 on July 6,

2006. (ECF No. 70.) After that first motion was denied, Defendant requested a

certificate of appealability. (ECF Nos. 81, 83.) Both the district court and the Sixth

Circuit denied a certificate of appealability. (ECF Nos. 88, 91.)

         On February 27, 2020, Defendant filed a “Motion to [V]acate [S]entence [U]nder

28 U.S.C. [§] 2255.” (ECF No. 102.) He claims that the en banc Sixth Circuit decision in

United States v. Havis, 927 F.3d 382 (6th Cir. 2019) warrants a correction to his

sentence. (Id., PageID.540-41.) The government has filed a response and Defendant
 Case 2:03-cr-80139-RHC ECF No. 107 filed 07/07/20              PageID.562     Page 2 of 3



has replied. (ECF Nos. 105, 106.) The court has reviewed the record in this case and

finds a hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). The court will transfer

Defendant’s motion to the U.S. Court of Appeals for the Sixth Circuit as a second or

successive motion to vacate his sentence.

       Under 28 U.S.C. § 2255, a prisoner sentenced by a federal court may “move the

court which imposed the sentence to vacate, set aside or correct the sentence” on the

grounds “that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that

the sentence was in excess of the maximum authorized by law, or is otherwise subject

to collateral attack.” 28 U.S.C. §2255(a). However, § 2255 places limitations on filing

and litigating “second or successive” motions. 28 U.S.C. § 2255(h). Title 28 U.S.C. §

2255(h) provides that any “second or successive motion must be certified as provided in

section 2244 by a panel of the appropriate court of appeals.” See Lang v. United States,

474 F.3d 348, 351 (6th Cir. 2007) (“Section 2244(b)(3) provides a procedure for filing a

second or successive motion, which requires, inter alia, that the motion originate in the

court of appeals and be authorized by a three-judge panel.”).

       Defendant’s motion is “second or successive” under 28 U.S.C. § 2255(h). He

does not allege that the factual predicates underlying his conviction and sentence have

materially changed. In re Jones, 652 F.3d 603, 605 (6th Cir. 2010) (“[N]umerically

second petition is not properly termed ‘second or successive’ to the extent it asserts

claims whose predicates arose after the filing of the original petition.”). Instead,

Defendant argues new caselaw from the Sixth Circuit supports resentencing. Clark v.

United States, 764 F.3d 653, 659 (6th Cir. 2014) (quotation removed) (A § 2255 motion



                                              2
  Case 2:03-cr-80139-RHC ECF No. 107 filed 07/07/20                        PageID.563   Page 3 of 3



is second or successive “even though the second motion presents grounds that could

not have been raised earlier.”); Petaway v. United States, 104 F. Supp. 3d 855, 857

(N.D. Ohio 2015) (quotation removed) (“But what makes a claim unripe, at least for

purposes of [an] exception to the bar on second or successive motions, is that the

factual predicate has not matured, not that the law was unsettled or has changed.”).

         Defendant has not provided any evidence of authorization from the Sixth Circuit

to file a successive § 2255 motion, and the court has not independently received such

authorization. “[W]hen a second or successive . . . § 2255 motion is filed in district court

without . . . authorization from [the Sixth Circuit], the district court shall transfer the

document to [the Sixth Circuit] pursuant to 28 U.S.C. § 1631.” In re Sims, 111 F.3d 45,

47 (6th Cir. 1997). Thus, the court will transfer Defendant’s motion to the Sixth Circuit.

Accordingly,

        IT IS ORDERED that Defendant’s “Motion to [V]acate [S]entence [U]nder 28

U.S.C. [§] 2255” (ECF No. 102) is TRANSFERRED to the United States Court of

Appeals for the Sixth Circuit.

                                                           s/Robert H. Cleland                        /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: July 7, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 7, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                             /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\03-80139.BENSON.2255Transfer.TC.RMK.2.docx




                                                      3
